     Case 2:19-cv-00326-SAB         ECF No. 16      filed 10/24/19   PageID.112 Page 1 of 6



 1   WILLIAM C. SCHROEDER
 2   KSB LITIGATION, P.S.
     221 N. Wall St., Suite 210
 3   Spokane, WA 99201
     Telephone: (509)624-8988
 4
     Facsimile: (509)474-0358
 5   wcs@ksblit.legal
 6   MICHAEL G. MCQUILLEN (Pro Hac Vice)
     CHRISTOPHER J. RAISTRICK (Pro Hac Vice)
 7
     NICHOLAS J. AJELLO (Pro Hac Vice)
 8   ADLER MURPHY & McQUILLEN LLP
     20 South Clark Street, Suite 2500
 9
     Chicago, Illinois 60603
10   Telephone: (312) 345-0700
     Facsimile: (312) 345-9860
11   mmcquillen@AMM-LAW.com
12   craistrick@AMM-LAW.com
     najello@AMM-LAW.com
13
     Attorneys for Defendant
14   The Moody Bible Institute of Chicago
15
                      UNITED STATES DISTRICT COURT
16                   EASTERN DISTRICT OF WASHINGTON
17   YUKI LEE, in her capacity as
18   personal representative of the Estate             No. 2:19-cv-00326-SAB
     of her deceased husband, JOOCHAN
19   LEE, individually and Decedent’s                  JOINT STATUS
20   surviving wife, and in her capacity as            CERTIFICATE
     Guardian of their minor daughter,
21   A.L. both as beneficiaries and heirs of
22   Decedent’s estate,
23                                    Plaintiffs,
     vs.
24
     THE MOODY BIBLE INSTITUTE
25
     OF CHICAGO, and Illinois
26   corporation,
27                                   Defendant.
28
     JOINT STATUS CERTIFICATE - 1
     Case 2:19-cv-00326-SAB         ECF No. 16   filed 10/24/19   PageID.113 Page 2 of 6



 1

 2
           The parties make the following Joint Status Certificate:
 3
           (a)    Service of Process: The parties agree that the named Defendant
 4
     has been properly served.
 5
           (b) Jurisdiction and Venue: Jurisdiction is proper pursuant to 28
 6
     U.S.C. § 1332(a) on the grounds that complete diversity exists between the
 7
     parties and the amount in controversy exceeds the sum of $75,000. Venue is
 8
     proper pursuant to U.S.C. § 1391(b) because a substantial part of the events or
 9
     omissions giving rise to the claim occurred within this judicial district.
10
           (c)   Anticipated Motions: At this time the parties do not anticipate any
11
     motions other than dispositive motions should the evidence dictate such
12
     motions are appropriate.
13
           (d) Discovery Plan: The parties have agreed to make their initial
14
     disclosures pursuant to Rule 26(a)(1) on or before December 4, 2019. Plaintiff
15
     wants to conduct a wreckage inspection, although the National Transportation
16
     Safety Board (“NTSB”) has not yet released the wreckage to Defendant.
17
     Defendant is waiting for such a release from the NTSB. The parties anticipate
18
     additional discovery of at least Interrogatories and Requests for Production
19
     followed by depositions of fact witnesses (6-12). The parties anticipate ten
20
     months are necessary to complete fact discovery. The parties suggest the
21
     completion of fact discovery by October 4, 2019.
22
           Plaintiff seeks simultaneous disclosure of experts. Defendant seeks
23
     staggered expert disclosures, whereby Plaintiff would disclose her expert(s) 90
24
     days prior to the disclosure of Defendant’s expert(s), such that Defendant has
25
     60 days to depose Plaintiff’s expert(s) and then 30 days to prepare Defendant’s
26

27

28
     JOINT STATUS CERTIFICATE - 2
     Case 2:19-cv-00326-SAB         ECF No. 16   filed 10/24/19   PageID.114 Page 3 of 6



 1   expert(s) report(s). Consequently, the Defendant’s suggested discovery
 2   schedule in advance of trial with staggered expert disclosures is the following:
 3         Fact Discovery Closes:                    October 4, 2020 (388 days)
 4         Plaintiff expert disclosures:             November 4, 2020 (357 days)
 5         Motion to Amend/Add Parties:              December 4, 2020 (327 days)
 6         Defendant expert disclosures:             February 2, 2021 (248 days)
 7         Rebuttal expert disclosures:              March 4, 2021 (237 days)
 8         Daubert motions:                          April 18, 2021 (192 days)
 9         Discovery cutoff:                         June 3, 2021 (146 days)
10         Dispositive motions due:                  June 17, 2021 (132 days)
11         Hearing request re: designations          September 15, 2021 (42 days)
12         Cross designations:                       September 29, 2021 (28 days)
13         Objections to designations:               October 6, 2021 (21 days)
14         Exhibit/witness list:                     September 22, 2021 (35 days)
15         Objections exhibit/witness list:          September 29, 2021 (28 days)
16         Response to exhibit/witness list:         October 6, 2021 (21 days)
17         Motions in limine:                        September 15, 2021 (42 days)
18         Response to motions in limine:            September 21, 2021 (36 days)
19
           Replies to motions in limine:             September 29, 2021 (28 days)
20
           Pretrial order:                           October 6, 2021 (21 days)
21
           Trial briefs, voir dire:                  October 2, 2021(25 days)
22
           Jury instructions:                        October 2, 2021(25 days)
23
           Disputed jury instructions:               October 2, 2021(25 days)
24
           Pretrial conference:                      October 13, 2021 (14 days)
25
           Plaintiffs propose that the Court issue a scheduling order in accord with
26
     the Civil and Local Rules.
27
           (e)   Miscellaneous
28
     JOINT STATUS CERTIFICATE - 3
     Case 2:19-cv-00326-SAB         ECF No. 16    filed 10/24/19   PageID.115 Page 4 of 6



 1          1.    Trial: The parties recommend a trial date of October 27, 2021. It
 2   is anticipated the trial will last eight to ten days.
 3          2.    Proposed Modifications to Standard Discovery and/or Pretrial
 4   Procedures: Proposed modifications to the suggested discovery deadlines can
 5   be found above in (d).
 6          3.    Pretrial Procedures: The parties do not believe that the standard
 7   pretrial procedures should be modified.
 8          4.    Bifurcation or Structure of Sequence of Trial: The parties do not
 9   believe that bifurcation or modified structuring of the sequence of trial is
10   necessary at this time.
11          5.    Settlement: The parties have discussed participating in early
12   settlement efforts, but at this time, Plaintiffs wish to conduct some discovery
13   before engaging in settlement discussions.
14          6.    Other Matters: There are no other matters conducive to the just
15   efficient economic termination of the action identifiable at this time. The parties
16   do not consent to the trial of this matter by a full-time United States Magistrate
17   Judge.
18          DATED this 24th day of October 2019.
19
     HERMANN LAW GROUP                           KSB LITIGATION, P.S.
20

21
     By: s/                                      By: s/
22       Anthony Marsh                             William C. Schroeder, WSBA
        505 5th Avenue S., Suite 330               #41986
23      Seattle, WA 98104
        Telephone: 206-457-4504                    221 N. Wall Street, Suite 210
24                                                 Spokane, WA 99201
                                                   Telephone: (509) 624-8988
25
                                                   Facsimile: (509) 474-0358
26                                                 Attorneys for Defendant
27
                                              Michael G. McQuillen (Pro Hac Vice)
28
     JOINT STATUS CERTIFICATE - 4
     Case 2:19-cv-00326-SAB         ECF No. 16   filed 10/24/19   PageID.116 Page 5 of 6



 1                                           Christopher J. Raistrick (Pro Hac Vice)
 2                                           Nicholas J. Ajello (Pro Hac Vice)
                                             ADLER MURPHY & McQUILLEN
 3                                           LLP
 4                                           20 South Clark Street, Suite 2500
                                             Chicago, Illinois 60603
 5                                           Phone: (312) 345-0700
 6                                           Fax: (312) 345-9860
                                             Email: mmcquillen@AMM-LAW.com
 7                                                  craistrick@AMM-LAW.com
 8                                                  najello@AMM-LAW.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STATUS CERTIFICATE - 5
     Case 2:19-cv-00326-SAB         ECF No. 16   filed 10/24/19   PageID.117 Page 6 of 6



 1                           CERTIFICATE OF SERVICE
 2

 3        I hereby certify that on this 24th day of October 2019, I electronically filed
 4   the foregoing Joint Status Certificate, with the Clerk of the Court using the
 5   CM/ECF System, which will send notification of such filing to the following:
 6

 7   Charles Herrmann
     Anthony Marsh
 8   Herrmann Law Group
 9   charles@hslawfirm.com
     anthony@herrmannlawgroup.com
10

11   Michael G. McQuillen (Pro Hac Vice)
     Christopher J. Raistrick (Pro Hac Vice)
12   Nicholas J. Ajello (Pro Hac Vice)
13   ADLER MURPHY & McQUILLEN LLP
     mmcquillen@AMM-LAW.com
14   craistrick@AMM-LAW.com
15   najello@AMM-LAW.com
16   and I hereby certify that I have mailed by United States Postal Service this
17   document to the following non CM/ECF participants:
18   No manual recipients
19

20

21
                                             s/ William C. Schroeder
22
                                             WILLIAM C. SCHROEDER
23

24

25

26

27

28
     JOINT STATUS CERTIFICATE - 6
